Citation Nr: 0120089	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  00-04 178 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gout of the elbows, 
the shoulders, the cervical spine, and the lumbar spine.  

2.  Entitlement to service connection for degenerative disc 
disease and degenerative arthritis of the cervical and lumbar 
spine, degenerative arthritis of the right shoulder 
(dominant), and osteophyte formation of the left shoulder.  

3.  Entitlement to service connection for a spur of the right 
elbow (dominant).  

4.  Entitlement to service connection for a disability of the 
left elbow.  

5.  Entitlement to service connection for status post left 
knee partial medial and lateral meniscectomies and 
chondroplasty of the trochlea.  

6.  Entitlement to a total evaluation based upon individual 
unemployability (TDIU). 

7.  Entitlement to an increased evaluation for gout of the 
right knee, currently evaluated as 10 percent disabling. 

8.  Entitlement to an initial evaluation in excess of 10 
percent for gout and degenerative arthritis of the left knee. 

9.  Entitlement to an initial evaluation in excess of 10 
percent for gout and degenerative arthritis of the left hand.

10.  Entitlement to an initial evaluation in excess of 10 
percent for gout and degenerative arthritis of the right 
hand.

11.  Entitlement to an initial evaluation in excess of 10 
percent for gout and calcaneal spurs of the left foot.

12.  Entitlement to an initial evaluation in excess of 10 
percent for gout and calcaneal spurs of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from November 1955 to December 
1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

The issues concerning entitlement to service connection are 
remanded, as discussed below.  The issue of entitlement to a 
TDIU rating is deferred pending development of the service-
connection issues.


FINDINGS OF FACT

1.  Gout is inactive.  

2.  Disability due to gout of the right knee is analogous to 
limitation of motion no greater than flexion limited to 45 
degrees or extension limited to 10 degrees.

3.  The veteran's right knee disability is not characterized 
by instability.  

4.  Disability due to gout and degenerative arthritis of the 
left knee is analogous to limitation of motion no greater 
than flexion limited to 45 degrees or extension limited to 10 
degrees.

5.  Gout of the left knee results in no more than slight 
instability.  

6.  Gout and degenerative arthritis of the left hand results 
in no more than favorable ankylosis of the middle and ring 
fingers.  

7.  Gout and degenerative arthritis of the right hand results 
in no more than favorable ankylosis of the middle and little 
fingers.

8.  Gout and calcaneal spurs of the left foot result in no 
more than moderate disability. 

9.  Gout and calcaneal spurs of the right foot result in no 
more than moderate disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for gout of the right knee have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Codes 5017, 5257 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for gout and degenerative arthritis of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.71a, Diagnostic Code 5017 (2000).

3.  The criteria for 10 percent, and no greater, for 
instability of the left knee have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Code 5257 (2000).

4.  The criteria for an evaluation in excess of 10 percent 
for gout and degenerative arthritis of the left hand have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.71a, Diagnostic Codes 5017, 5223 (2000).

5.  The criteria for an evaluation in excess of 10 percent 
for gout and degenerative arthritis of the right hand have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5017, 5223 
(2000).

6.  The criteria for an evaluation in excess of 10 percent 
for gout and calcaneal spurs of the left foot have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1-4.14, 4.71a, Diagnostic Codes 5017, 5284 (2000).

7.  The criteria for an evaluation in excess of 10 percent 
for gout and calcaneal spurs of the right foot have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1-4.14, 4.71a, Diagnostic Codes 5017, 5284 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's 
SCHEDULE FOR RATING DISABILITIES (Schedule), codified in 
C.F.R. Part 4 (1999).  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

The veteran seeks a higher evaluation for a number of 
disorders.  In particular, he has appealed the initial 
disability evaluation assigned for service-connected gout and 
degenerative arthritis of the left knee, gout and 
degenerative arthritis of the left hand, gout and 
degenerative arthritis of the right hand, gout and calcaneal 
spurs of the left foot, and gout and calcaneal spurs of the 
right foot.  With respect to those disabilities, it not the 
present level of disability that is of primary importance.  
Instead, the entire period in question must be considered.  
Also, consideration is given to the possibility of staged 
ratings, that is, separate ratings assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Right Knee

The veteran seeks an increased evaluation for gout of the 
right knee, evaluated as 10 percent disabling under 
diagnostic codes 5017 and 5257.  Gout is evaluated as 
rheumatoid under diagnostic code 5002.  A 20 percent rating 
for that disability contemplates one or two exacerbations a 
year in a well-established diagnosis.  For residuals, such as 
limitation of motion or ankylosis, favorable or unfavorable, 
the disability is rated under the appropriate diagnostic 
codes for the specific joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5002, 5017.

Limitation of flexion of the leg warrants a 10 percent 
evaluation, where flexion is limited to 45 degrees, and a 20 
percent evaluation, where flexion is limited to 30 degrees.  
Limitation of extension warrants a 10 percent evaluation, 
where extension is limited to 10 degrees, and a 20 percent 
evaluation, where extension is limited to 15 degrees. 
38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261.  

Diagnostic Code 5257 addresses recurrent subluxation or 
lateral instability of the knee.  Impairment under that code 
warrants a 10 percent evaluation, where slight, a 20 percent 
evaluation, where moderate, and a 30 percent evaluation, 
where severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board observes that the VA's regulations, under 38 C.F.R. 
§ 4.40 and 4.45, recognize that functional loss of a joint 
may result from pain on motion or use, when supported by 
adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-57 (1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  Those provisions have no bearing in assessing 
the severity of a disability under Diagnostic Code 5257, 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  They are 
relevant in determining whether there is loss of range of 
motion.  Further, 38 C.F.R. § 4.59, which addresses the 
evaluation of arthritis, recognizes that painful motion is an 
important factor of disability, entitled to at least the 
minimum applicable evaluation.

During a November 1998 VA examination, the examiner concluded 
that the veteran's gout was an inactive process, and it 
appears that the veteran no longer suffers from active gout.  
As gout is inactive, there is no basis for a higher 
evaluation based upon symptoms associated with active 
disease.

Examination of the right knee during a VA examination in 
March 1998 revealed significant inflammation and tenderness 
over the bursa, as well as tenderness over the medial and 
lateral joint line.  The was no effusion, the knee was stable 
and range of motion was from 0 to 130 degrees.  Examination 
of the knees during a VA examination in November 1998 
revealed bilateral subpatellar crepitus with no synovial 
thickening, warmth, effusion, or limitation of motion.  

Current treatment records, including an August 1999 entry, 
document complaints of right knee pain, and a June 1998 
letter from a private treating physician, Dr. R., indicates 
that range of motion in both knees is limited by pain and the 
veteran utilizes a cane for ambulation.  During a hearing in 
April 2001, however, the veteran emphasized swelling in the 
left knee, as opposed to symptomatology associated with the 
right knee.  The veteran's testimony suggests that treatment 
has been infrequent and available treatment records do not 
contain findings that would suggest limitation of function 
attributable to pain that is so significant that it suggests 
limitation analogous either to flexion limited to 30 degrees 
or extension limited to 15 degrees.  

Given the relatively full range of motion shown on 
examination, the evidence before the Board suggests that the 
veteran's right knee disorder, characterized by complaints of 
pain, results in disability that is analogous to limitation 
of motion no greater than flexion limited to 45 degrees or 
extension limited to 10 degrees.  As the knee is not 
unstable, a higher or separate compensable evaluation for the 
veteran's right knee disability would not be warranted on 
that basis. 

Left Knee

Like the veteran's right knee disability, gout and 
degenerative arthritis of the left knee are evaluated as 10 
percent disabling under diagnostic codes 5017 and 5257.  
Examination of the left knee in March 1998 revealed that the 
veteran, who underwent a partial left meniscectomy in 
September 1997, was wearing a brace, which was removed for 
the examination.  Examination revealed no effusion, no 
erythema, and no evidence of bursitis.  There was tenderness 
at the medial and lateral joint line.  However, the knee was 
stable.  

The veteran also wore a knee brace over the left knee at the 
time of examination in November 1998.  Examination at that 
time revealed no limitation of motion.  However, the left 
knee was demonstrably loose with a positive drawer sign, 
characterized as indicative of left anterior cruciate 
deficiency.  

As with the right knee, the veteran's left knee disability is 
characterized by complaints of pain.  However, there has been 
no limitation of motion on examination, and, as with the left 
knee, the claims file, notwithstanding the veteran's 
complaints of pain, does not reveal disability analogous to 
limitation of motion consistent with a higher evaluation.  
For instance, the veteran does not complain of fatigability, 
and although Dr. R. made reference to limitation of motion 
due to pain, that statement does not suggest that the 
resulting limitation is so great that it warrants a 20 
percent evaluation.  

The Board concludes with respect to gout and degenerative 
arthritis of the left knee, as it did in connection with the 
veteran's right knee disability, that the veteran's disorder 
results in disability that is analogous to limitation of 
motion no greater than flexion limited to 45 degrees or 
extension limited to 10 degrees.  A higher evaluation based 
upon limitation of motion, therefore, is not warranted.  

However, the veteran's left knee, unlike the right knee, is 
also characterized by instability.  The veteran's disability 
has been evaluated by the RO both under Diagnostic Code 5017, 
pertaining to gout, and Diagnostic Code 5257, pertaining to 
instability of the knee.  A precedent opinion of the VA 
General Counsel, VAOPGCPREC 23-97 (July 1, 1997), held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, citing 
Esteban v. Brown, 6 Vet. App. 259 (1994).  The veteran, 
therefore, is entitled to a separate compensable evaluation 
for instability of the knee.  

The veteran walked with a cane favoring the left leg and 
wears a brace.  However, his complaints both during 
examination and during the hearing have not suggested that 
instability in the left leg is more than slight.  Therefore, 
a separate 10 percent evaluation, and no higher, is warranted 
for instability of the left knee under diagnostic code 5257.  

Hands

Gout and degenerative arthritis of the left hand is evaluated 
as 10 percent disabling under diagnostic codes 5017 and 5223, 
as is gout and degenerative arthritis of the right hand.  
Under diagnostic code 5223, pertaining to favorable 
ankylosis, an evaluation of anywhere between 10 and 30 
percent is available depending upon the fingers affected and 
whether the hand affected is part of the major or minor 
extremity.  Favorable ankylosis of the middle finger and the 
little finger or of the middle finger and ring finger 
warrants a 10 percent evaluation, irrespective of extremity 
that is affected.  For purposes of analysis, favorable 
ankylosis includes limited motion to within two inches of the 
transverse fold of the palm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5223. 

Evidence before the Board does not reflect the presence of 
unfavorable ankylosis and suggests, at most, favorable 
ankylosis of the middle and little finger of the right hand 
and the middle and ring finger of the left hand.  Examination 
in March 1998 revealed nodes at the distal and proximal 
interphalangeal joints, and an June 1998 letter from a 
private treating physician reflects an opinion that gout 
results in ankylosis of the third and fifth fingers on the 
right side and of the third and fourth fingers on the left 
side.  

During an examination in November 1998, the veteran 
complained of morning stiffness in his interphalangeal joints 
and slight loss of ability to fully extend the distal 
phalanges of several fingers, the most severe of which was 
the left third distal interphalangeal phalanx.  Examination 
revealed a slight flexion deformity of some of the distal 
interphalangeal joints, the most severe of was the left third 
distal interphalangeal joint, which was limited to 150 
degrees, or 30 degree flexion deformity.  The veteran, 
however, had good grip strength in both hands, and dexterity 
was normal.  

This evidence reflects that the veteran, who is described as 
having normal dexterity and possessing good grip strength, 
does not suffer from unfavorable ankylosis and, at the very 
most, has disability approximating favorable ankylosis in the 
above mentioned fingers.  A higher evaluation, therefore, is 
unwarranted either for gout and degenerative arthritis of the 
left hand or for gout and degenerative arthritis of the right 
hand.  


Feet

Gout and calcaneal spurs of the left foot and gout and a 
calcaneal spur of the right foot are each evaluated as 10 
percent disabling under diagnostic codes 5017 and 5284.  
Under diagnostic code 5284, foot injuries warrant a 10 
percent evaluation if moderate, a 20 percent evaluation if 
moderately severe, and a 30 percent evaluation if severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Examination of the feet in March 1998 revealed some 
tenderness over the area of the great toes, bilaterally, with 
large osteophytes, which were causing "some pain."  There 
was also limitation of motion, although the veteran 
reportedly still had a "function range of motion" in the 
great toe of each foot.  The June 1998 letter from a private 
physician, which addresses symptoms associated with the knees 
and hands, does not identify any limitation of function of 
the feet.  

Although the veteran complained of foot pain and swelling 
associated with walking, as well as knee pain, during an 
April 2001 hearing, recent VA treatment records, which 
document complaints of knee pain, do not document similar 
foot complaints.  This, together with the lack of reference 
to foot disability in the June 1998 letter and the limited 
findings elicited during a VA examination, suggest that any 
disability of either foot is not more than moderate.  
Therefore, an evaluation of no more than 10 percent is 
warranted for each foot.   

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  The veteran 
has been notified in the statement of the case of the type of 
evidence needed to substantiate his claim.  Furthermore, the 
VA has obtained all pertinent treatment records identified by 
the veteran.

The veteran suggested during his April 2001 hearing that VA 
treatment records from 1977 to 1994 had not been obtained.  
Given the time frame under consideration, there is no reason 
to believe that those records, if they exist, would add 
anything of significant value to the Board's analysis of the 
evaluations assigned to these disabilities, and the veteran's 
testimony has not suggested otherwise. 

The June 1998 letter, referenced above, and the veteran's 
testimony raise some possibility that there exist private 
treatment records from the author of the letter in question 
that have not been obtained.  However, the Board has accepted 
the statements in that letter at face value.  Furthermore, 
the veteran's testimony has not suggested that any such 
records of treatment would have any significant bearing on 
the issues at hand.  Instead, the veteran's testimony 
suggests that the veteran sought treatment an infrequent 
basis, largely for the purpose of obtaining medication.  The 
Board does not question the veracity of the veteran in this 
respect.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


ORDER

An evaluation in excess of 10 percent for gout of the right 
knee is denied.  

An evaluation in excess of 10 percent for gout and 
degenerative arthritis of the left knee is denied.

An evaluation of 10 percent for instability of the left knee 
is granted, subject to controlling regulations governing the 
payment of monetary benefits.  

An evaluation in excess of 10 percent for gout and 
degenerative arthritis of the left hand is denied.

An evaluation in excess of 10 percent for gout and 
degenerative arthritis of the right hand is denied.

An evaluation in excess of 10 percent for gout and calcaneal 
spurs of the left foot is denied.

An evaluation in excess of 10 percent for gout and a 
calcaneal spur of the right foot is denied.


REMAND

The veteran seeks service connection for gout and 
degenerative changes in a number of joints, as well as for 
the postoperative residuals of a left knee meniscectomy.  He 
complained during the April 2001 hearing that VA treatment 
records from 1977 to 1994 had not been obtained.  Any 
pertinent records of treatment should be obtained and made 
part of the claims file.  

Evidence in the claims file raises some question as to 
whether the veteran suffers from gout and/or degenerative 
changes in the joints in question and as to whether his 
meniscectomy is related to his service-connected knee 
disability.  A September 1997 letter from a private physician 
indicates that the veteran had a torn medial and lateral 
menisci and contains an opinion that the veteran's disability 
is related to service.  A VA examination in March 1998 
resulted in a determination that the veteran suffered from 
degenerative changes of multiple joints related to the 
veteran's gout.  However, an examiner in November 1998 
determined that because the veteran had degenerative changes 
in joints that never had gouty arthritis, some of the 
veteran's degenerative changes probably were due to the 
veteran's large size and active life style.  The examiner did 
not specify which degenerative changes were unrelated to 
gout.  Further examination, therefore, is warranted to 
ascertain the etiology of the veteran's degenerative changes.  

The veteran's claim for a total evaluation based upon 
individual unemployability is deferred pending the 
development required by this remand.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should contact the veteran and 
request that he identify all treatment 
received for gout; degenerative changes, 
including arthritis; and for a left knee 
disorder.  The RO should then obtain 
those records.  The RO should also ensure 
that all pertinent VA treatment records 
have been made part of the claims file, 
including any records of treatment from 
1977 to 1994, identified by the veteran 
during his April 2001 hearing.  

3.  The RO should the afford the veteran 
an examination to ascertain the etiology 
of degenerative changes in various 
joints.  The examiner should specifically 
indicate whether or not the elbows, 
shoulders, cervical spine, and lumbar 
spine are affected by degenerative 
changes.  For each joint of these joints 
or segments of the spine so affected, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the degenerative changes are related 
to gout.  The examiner should also offer 
an opinion as to whether it is at least 
as likely as not that a torn meniscus of 
the left knee, which resulted in a 
meniscectomy in September 1997, was 
related either to gout or to degenerative 
arthritis of the left knee.  The claims 
file must be made available to the 
examiner for review.

4.  Thereafter, the RO should re-
adjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC). An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 



